




--------------------------------------------------------------------------------

Exhibit 10.10


Central European Media Enterprises Ltd. Stock Incentive Plan
Consolidated Form of PRSU Agreement (for use from March 2015)
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
RESTRICTED STOCK UNIT AWARD AGREEMENT
(PERFORMANCE-BASED VESTING)
This Restricted Stock Unit Award Agreement (including the annexes attached
hereto, the “Agreement”) dated as of [•] is between Central European Media
Enterprises Ltd. (the “Company”) and [•] (the “Grantee”).
1.
Grant of Award. The Company hereby grants to the Grantee as of the date hereof,
in accordance with the terms of the Company’s Amended and Restated Stock
Incentive Plan (as amended, the “Plan”) and subject to and upon the terms,
conditions and restrictions of this Agreement, a “Target” award of [•]
restricted stock units (the “Performance Restricted Stock Units”, “PRSUs” or the
“Award”). Subject to the provisions of this Agreement, the total number of PRSUs
that will vest as of any Vesting Date (as defined in Annex A) will be determined
in accordance with the provisions of Annex A and is subject to the satisfaction
of the performance vesting criteria set out in Annex A hereto and Grantee’s
continuous employment with the Company or any of its Subsidiaries (“Service”)
from the date hereof through the corresponding Vesting Date.

Each Performance Restricted Stock Unit represents a right to receive one share
of Class A Common Stock of the Company for each Performance Restricted Stock
Unit that vests in accordance with Annex A. Unless specifically provided for in
this Agreement, the Award shall be governed by the terms of the Plan, which are
incorporated herein by reference.
2.
Additional Vesting Provisions

(a)
Right to Award. The actual vesting of any PRSUs will be determined based on the
satisfaction of the performance vesting requirements in accordance with Annex A
and with the applicable provisions of the Plan and this Agreement.

(b)
Termination of Service. In the event the Grantee’s Service ceases for any reason
(other than as provided in Section 2(c) below or Annex B), Performance
Restricted Stock Units that have not previously vested prior to such cessation
of Service shall immediately be forfeited to the Company without payment of any
consideration for the Performance Restricted Stock Units, and the Grantee will
have no further right, title or interest in or to such Performance Restricted
Stock Units or the underlying shares.

(c)
Death or Disability. In the event the Grantee’s Service ceases due to the
Grantee’s death or termination by the Company due to disability, the performance
restrictions on the Target amount of Performance Restricted Stock Units that
have not previously vested shall lapse and such Performance Restricted Stock
Units shall become fully vested upon such cessation. For purposes of this
Agreement, “disability” means the Grantee’s inability to perform the duties and
responsibilities required of the Grantee by reason of a physical or mental
disability or infirmity which has continued for more than one hundred and twenty
(120) consecutive calendar days in any twelve (12) consecutive month period, as
determined by the Committee.

(d)
Change of Control. Notwithstanding any other provision of this Agreement or the
Plan, Awards of Performance Restricted Stock Units that have not previously
vested will vest in accordance with the provisions of Annex B in connection with
a Change of Control or a Time Warner Transaction (as defined in Annex B).
Section 17.B. of the Plan shall not apply to this Award.

3.
Settlement of the Award; Delivery of Shares.

(a)
Delivery of Shares. Subject to Sections 5, 7 and 8, the Company shall issue
shares of Class A Common Stock within sixty (60) days following the vesting of
the Award or portion thereof.

(b)
Book-entry Settlement. Upon issuance of shares of Class A Common Stock, the
Company shall name the Grantee as the registered holder of such shares in the
Company’s share register.

4.
Adjustments for Changes in Capitalization. In the event the Committee makes any
adjustment to the Performance Restricted Stock Units underlying the Award
pursuant to the Plan following a change of capitalization, any additional
Performance Restricted Stock Units or other property that become subject to the
Award will, unless otherwise determined by the Committee, be subject to the same
forfeiture restrictions, delivery requirements and other provisions of this
Agreement applicable to Performance Restricted Stock Units underlying this
Award. No fractional shares or rights to fractional shares of Class A Common
Stock will be created or issued. Any fraction of a share will be rounded down to
the nearest whole share.

5.
Withholding Taxes. Grantee acknowledges that Grantee may be liable for taxes
assessed and/or withheld on the Award pursuant to applicable federal, state,
national or local law under the applicable laws of the jurisdiction where the
Grantee is resident or may otherwise be applicable to the Grantee in respect of
the Performance Restricted Stock Units or the issuance of shares of Class A
Common Stock underlying the Performance Restricted Stock Units.

(a)
Amount of Withholding Taxes. Prior to the settlement of any portion of the
Award, the Company shall inform the Grantee of (i) the estimated amount of any
federal, state, national, local income and employment taxes and social, health
or national insurance (collectively, “Taxes”) which the Company determines will
be owed by the Grantee, by reason of the vesting and/or settlement of the Award
and (ii) the amount, if any, that the Company or any of its Subsidiaries will be
required to withhold from the Grantee by reason of such vesting and/or
settlement.



1

--------------------------------------------------------------------------------






(b)
Payment of Withholding Taxes. The Grantee may satisfy its obligation in respect
of withholding Taxes: (a) by paying to the Company in cash an amount equal to
the withholding Taxes no later than the date of settlement of the Award; or (b)
subject to compliance with applicable law and the Company’s Insider Trading
Policy, by delivering to the Company an instruction to a broker approved by the
Company providing for the assignment of the proceeds from the sale of some or
all of the shares of Class A Common Stock to be received on the settlement of an
Award. The Company may withhold amounts from any compensation otherwise payable
to the Grantee by the Company or any of its Subsidiaries, and the Grantee hereby
authorizes the withholding from compensation payable to Grantee, any amounts
required to satisfy the federal, state, national or local withholding Tax
obligations of the Company or any of its Subsidiaries in connection with the
Award. The Company shall not be required to deliver any shares of Class A Common
Stock if it has not received satisfactory evidence of payment of all withholding
Taxes.

(c)
Satisfying Withholding Tax Obligations with Shares. The Company may, in the
discretion of the Committee, permit the Grantee to satisfy all or any portion of
the Company’s or any of its Subsidiaries’ obligations for withholding Taxes in
respect of an Award by deducting from the shares of Class A Common Stock the
Grantee would otherwise receive a number of shares having a fair market value
equal to the amount of withholding Taxes that are payable (using the minimum
statutory rates of withholding for purposes of determining such amount). The
Grantee agrees that delivery of a number of shares of Class A Common Stock net
of the amount deducted for purposes of satisfying withholding Tax obligations
shall be full settlement of the Award for all purposes.

6.
Non Transferability. The Grantee shall not sell, assign, exchange, transfer
(other than by will or the laws of descent or distribution), pledge, charge,
hypothecate or otherwise dispose of or encumber the Award or the Performance
Restricted Stock Units.

7.
Rights as a Shareholder. Neither the Grantee nor the Grantee’s representative
shall have any rights as a shareholder with respect to any shares of Class A
Common Stock underlying any Performance Restricted Stock Units until such Award
or any of its portion, as the case may be, has vested and such shares of Class A
Common Stock have been issued, recorded in the records of the Company or its
transfer agent and delivered to the Grantee. The Grantee must complete such
administrative documentation required by this Agreement or the Committee before
the Company may issue the shares of Class A Common Stock, record such issuance
in the records of the Company or its transfer agent and deliver such shares of
Class A Common Stock to the Grantee following a Vesting Date. The Company may
postpone such issuance, recording and delivery of the shares of Class A Common
Stock if such proper documentation is not received by the Company. If proper
documentation is not received by the Company within sixty (60) days of a Vesting
Date, the corresponding portion of the Award, in the sole discretion of the
Committee, may be forfeited for no consideration.

8.
Regulatory Compliance. The Company may postpone issuing and recording the shares
of Class A Common Stock to the Grantee issuable pursuant to this Agreement in
the records of the Company or its transfer agent for such period as may be
required to comply with any applicable requirements under any applicable
securities laws, the listing requirements of any applicable stock exchange, and
any requirements under any other applicable law, and the Company shall not be
obligated to deliver any such shares of Class A Common Stock to the Grantee if
either delivery thereof would constitute a violation of any provision of any law
or of any regulation of any governmental authority or any applicable stock
exchange. The Company shall not be liable to the Grantee or its representative
for any damages relating from any delays in recording the issuance and delivery
of shares to the Grantee in the records of the Company or its transfer agent or
any mistakes or errors connected therewith.

9.
Effect Upon Service. Nothing contained in this Agreement or in the Plan shall
confer upon the Grantee any right with respect to the continuation of the
Grantee’s Service with the Company or interfere in any way with the right of the
Company, subject to the terms of any separate agreement to the contrary, at any
time to terminate such Service.

10.
Reference to the Plan. The Award has been granted pursuant to and subject to the
provisions of the Plan, which are hereby incorporated herein by reference.
Except as otherwise provided herein, in the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
govern. All capitalized terms that are used in this Agreement and not otherwise
defined herein shall have the meanings ascribed to them in the Plan.

11.
Determinations. The Committee has the power to interpret the Plan and this
Agreement and to administer, interpret and apply the Plan in respect of the
Performance Restricted Stock Units in a manner consistent with the terms thereof
and hereof (including, but not limited to, determining, in is sole and absolute
discretion, whether any Performance Restricted Stock Units have vested and
whether any unvested Performance Restricted Stock Units of the Grantee may be
accelerated and the corresponding Vesting Date thereof). Each determination,
interpretation or other action made or taken pursuant to the provisions of this
Agreement by the Committee shall be final and conclusive for all purposes and
shall be binding upon all persons, including, without limitation, the Company
and the Grantee, and the Grantee’s respective successors and assigns.

12.
Incentive Compensation Recoupment Policy. The Award and the underlying
Performance Restricted Stock Units are subject to recoupment in accordance with
the Company’s Incentive Compensation Recoupment Policy in effect from time to
time.

13.
Section 409A of the Code. It is intended that the Performance Restricted Stock
Units are exempt from Sections 409A and 457A of the U.S. Internal Revenue Code
of 1986 (as amended, the “Code”) pursuant to the “short-term deferral” rule
applicable to each such section, as set forth in the regulations or other
guidance published thereunder. Notwithstanding the foregoing, the Grantee shall
be solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on the Grantee in connection with the Award (including any
taxes and penalties under Sections 409A and 457A of the Code), and neither the
Company nor any of its Subsidiaries shall have any obligation to indemnify or
otherwise hold the Grantee harmless from any or all of such taxes or penalties.

14.
Acceptance of Award. The grant of Performance Restricted Stock Units evidenced
by this Agreement shall be forfeited for no consideration if this Agreement is
not accepted by the Grantee by executing and returning a copy of this Agreement
to the Company within ninety (90) days of the date hereof.

15.
Amendment. The Grantee hereby consents to any amendment to this Agreement in any
way the Committee deems necessary or advisable to comply with or satisfy
exemption from Sections 409A and 457A of the Code, to carry out the purpose of
the grant, or in connection with any change in applicable laws or regulation or
any future law or regulation. Except as provided above, any amendment to this
Agreement must be in writing and signed by the Company and the Grantee.

16.
Governing Law. This Agreement and all determinations made and actions taken
pursuant hereto shall be governed by the laws of Bermuda.



2

--------------------------------------------------------------------------------






17.
Severability. In the event any provision of this Agreement shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Agreement, and this Agreement shall be construed
and enforced as if such illegal or invalid provision had not been included.

18.
Counterparts. This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

Signatures appear on following page


3

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Agreement as of the [•] day
of [•], 2015.
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
By:        
Name:
Title:
GRANTEE
Signed:        
[•]


4

--------------------------------------------------------------------------------








Annex A
Performance-Based Vesting Conditions
1.
For purposes of this Agreement, the following definitions shall apply:

“Confirmation” shall mean a determination of the Committee of cumulative OIBDA
and cumulative FCF that have been achieved in respect of any applicable
Performance Period and the amount of any Award earned as of the Second
Anniversary Early Vesting Date, the Third Anniversary Early Vesting Date or the
Final Vesting Date, which confirmation shall be issued as soon administratively
feasible following the end of the applicable Performance Period and in no event
later than the Second Anniversary Early Vesting Date, the Third Anniversary
Early Vesting Date or the Final Vesting Date, as applicable. The determination
of the Committee shall be final and binding.
“FCF” shall mean unlevered free cash flow, which is defined as cash flows from
continuing operating activities plus cash paid for interest or the commitment or
guarantee fees to Time Warner Inc., less purchases of property, plant and
equipment, net of the proceeds of disposals of property, plant and equipment.
FCF excludes the cash impact of certain unusual or infrequent items that are not
included in costs charged in arriving at OIBDA. FCF for any applicable
Performance Period shall be calculated as of December 31 for each year of the
applicable Performance Period using exchange rates from the Company’s 2015
budget.
“Four-Year Performance Period” shall mean the period from January 1, 2015
through December 31, 2018.
“OIBDA” includes amortization and impairment of program rights and is determined
as operating income / loss before depreciation, amortization of intangible
assets, impairments of assets and certain unusual or infrequent items that are
not considered by our chief operating decision makers when evaluating our
performance (which unusual or infrequent items shall correspond to items
excluded from OIBDA in the Company’s Annual Report on Form 10-K for the
corresponding year of the applicable Performance Period). OIBDA for any
applicable Performance Period shall be calculated as of December 31 for each
year of the applicable Performance Period using exchange rates from the
Company’s 2015 budget.
“Performance Period” means any of the Two-Year Performance Period, the
Three-Year Performance Period or the Four-Year Performance Period, as
applicable.
“Second Anniversary Target FCF” means the cumulative amount of FCF for the
Two-Year Performance Period that is established by the Committee as set forth in
the Notice of Target Amounts.
“Second Anniversary Target OIBDA” means the cumulative amount of OIBDA for the
Two-Year Performance Period that is established by the Committee as set forth in
the Notice of Target Amounts.
“Target FCF” means the cumulative amount of FCF for the Four-Year Performance
Period that is established by the Committee as set forth in the Notice of Target
Amounts that correlates to the Target FCF Award.
“Target FCF Maximum” means the cumulative amount of FCF for the Four-Year
Performance Period that is established by the Committee as set forth in the
Notice of Target Amounts that correlates to 200% of the Target FCF Award.
“Target FCF Minimum” means the cumulative amount of FCF for the Four-Year
Performance Period that is established by the Committee as set forth in the
Notice of Target Amounts that correlates to 50% of the Target FCF Award.
“Target FCF Award” means [•] PRSUs, representing 50% of the Target.
“Target OIBDA” means the cumulative amount of OIBDA for the Four-Year
Performance Period that is established by the Committee as set forth in the
Notice of Target Amounts that correlates to the Target OIBDA Award.
“Target OIBDA Maximum” means the cumulative amount of OIBDA for the Four-Year
Performance Period that is established by the Committee as set forth in the
Notice of Target Amounts that correlates to 200% of the Target OIBDA Award.
“Target OIBDA Minimum” means the cumulative amount of OIBDA for the Four-Year
Performance Period that is established by the Committee as set forth in the
Notice of Target Amounts that correlates to 50% of the Target OIBDA Award.
“Target OIBDA Award” means [•] PRSUs, representing 50% of the Target.
“Third Anniversary Target FCF” means the cumulative amount of FCF for the
Three-Year Performance Period that is established by the Committee as set forth
in the Notice of Target Amounts.
“Third Anniversary Target OIBDA” means the cumulative amount of OIBDA for the
Three-Year Performance Period that is established by the Committee as set forth
in the Notice of Target Amounts.
“Three-Year Performance Period” shall mean the period from January 1, 2015
through December 31, 2017.
“Two-Year Performance Period” shall mean the period from January 1, 2015 through
December 31, 2016.
“Total Award” means the amount of the Target OIBDA Award based on the level of
cumulative OIBDA achieved for the Four-Year Performance Period and the amount of
the Target FCF Award based on the level of cumulative FCF achieved for the
Four-Year Performance Period earned on the Final Vesting Date.
“Vesting Date” means any of the Second Anniversary Early Vesting Date, the Third
Anniversary Early Vesting Date or the Final Vesting Date (in each case as
defined below), as applicable.
2.
Subject to Sections 2(b), (c) and (d) of this Agreement and the receipt of
Confirmation, the Award will become vested on March 13, 2019 (the “Final Vesting
Date”) as follows:

a.
200% of the Target OIBDA Award will vest if the Company has achieved the Target
OIBDA Maximum;

b.
200% of the Target FCF Award will vest if the Company has achieved the Target
FCF Maximum;



5

--------------------------------------------------------------------------------






c.
100% of the Target OIBDA Award will vest if the Company has achieved Target
OIBDA;

d.
100% of the Target FCF Award will vest if the Company has achieved the Target
FCF;

e.
50% the Target OIBDA Award will vest if the Company has achieved the Target
OIBDA Minimum;

f.
50% of the Target FCF Award will vest if the Company has achieved the Target FCF
Minimum;

g.
0% of the Target OIBDA Award will vest on the Final Vesting Date if the Company
has achieved less than the Target OIBDA Minimum; and

h.
0% of the Target FCF Award will vest on the Final Vesting Date if the Company
has achieved less than the Target FCF Minimum;

provided, that the percentage of the Target OIBDA Award that will vest in the
event cumulative OIBDA as of the end of the Four-Year Performance Period is
between the Target OIBDA Maximum and the Target OIBDA or between the Target
OIBDA and the Target OIBDA Minimum and the percentage of the Target FCF Award
that will vest in the event the cumulative FCF as of the end of the Four-Year
Performance Period is between the Target FCF Maximum and the Target FCF or
between the Target FCF and the Target FCF Minimum will be determined by
interpolating on a straight-line basis; and provided, further that the amount of
the Total Award that will vest on the Final Vesting Date will be reduced by the
amount of the Award that vests on the Second Anniversary Early Vesting Date and
the Third Anniversary Early Vesting Date (if any).
3.
Subject to Sections 2(b), (c) and (d) of this Agreement and receipt of
Confirmation and notwithstanding anything to the contrary herein, an amount of
25% of Target (representing [•] PRSUs) will vest on March 13, 2017 (the “Second
Anniversary Early Vesting Date”) if and only to the extent the Company has
achieved both (i) the Second Anniversary Target OIBDA and (ii) the Second
Anniversary Target FCF.

4.
Subject to Sections 2(b), (c) and (d) of this Agreement and receipt of
Confirmation and notwithstanding anything to the contrary herein, 25% of Target
(representing [•] PRSUs) will vest on March 13, 2018 (the “Third Anniversary
Early Vesting Date”) if and only to the extent the Company has achieved both (i)
the Third Anniversary Target OIBDA and (ii) the Third Anniversary Target FCF.

5.
In the event 25% of Target (representing [•] PRSUs) becomes vested on the Second
Anniversary Early Vesting Date pursuant to clause 3 above, then the Total Award
shall be reduced by such number of PRSUs, provided, that the Total Award is not
less than zero. In the event 25% of Target (representing [•] PRSUs) is vested on
the Third Anniversary Early Vesting Date pursuant to clause 4 above, then the
Total Award shall be reduced by such number of PRSUs, provided, that the Total
Award is not less than zero. For the avoidance of doubt, any PRSUs that vest on
the Second Anniversary Early Vesting Date or the Third Anniversary Early Vesting
Date will not be affected or subject to adjustment based on the size of the
Total Award.

6.
Any PRSUs that do not vest as of the Final Vesting Date and which have not
previously been forfeited pursuant to the terms of this Agreement will
automatically terminate as of the Final Vesting Date and shall immediately be
forfeited to the Company without payment of any consideration for the PRSUs, and
the Grantee will have no further right, title or interest in or to such PRSUs or
the underlying shares of Class A Common Stock.

7.
In the event of a financing or corporate transaction that has a material impact
on OIBDA or FCF that is not contemplated in the Company’s 2015 budget, the
Compensation Committee may determine in its sole discretion in good faith a
reasonable adjustment to the cumulative OIBDA or the cumulative FCF for any
applicable Performance Period.

* * * * *


6

--------------------------------------------------------------------------------








Annex B
Effect of a Change of Control or Time Warner Transaction
1.
For purposes of this Agreement, the following definitions shall apply:

“Change of Control” means:
(i)    the consummation of any amalgamation, consolidation or merger of the
Company pursuant to which the shareholders of the Company immediately prior to
the amalgamation, merger or consolidation do not constitute, immediately after
the amalgamation, consolidation or merger, the beneficial owners (within the
meaning of Rule 13d-3 under the U.S. Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of 50% or more of the voting power of the then outstanding
securities of the Company (or the surviving entity) generally entitled to vote
in the election of directors; provided, that any amalgamation, consolidation,
merger or other business combination effected solely to change the domicile of
the Company shall not constitute a Change of Control;
(ii)    the occurrence of an event the result of which is that any “person” or
“group” of related persons (as defined in Section 13(d) and 14(d)(2) of the
Exchange Act), becomes the beneficial owner, directly or indirectly, of
securities representing more than 50% of the combined voting power of the then
outstanding securities of the Company entitled to vote generally in the election
of directors;
(iii)    the sale or other disposition (in one transaction or a series of
transactions) of all or substantially all of the assets of the Company and its
Affiliates to an unaffiliated third party or the liquidation or dissolution of
the Company; or
(iv)    a change in the composition of the Board in any two-year period, such
that a majority of the members of the Board are not (A) persons who were
directors at the beginning of such period or (B) persons who are elected, or
nominated for election, to the Board by an affirmative vote of the majority of
the such directors (but shall not include an individual whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of directors to the Board);
provided, however, that (I) a Change of Control shall not include a Time Warner
Transaction, and (II) for purposes of any Award or subplan that may constitute
deferred compensation within the meaning of Code section 409A, the Committee, in
its discretion, may specify a different definition of Change of Control in order
to comply with or cause an Award to be exempt from the provisions of Code
section 409A.
“Delisting Event” means an event or circumstance in connection with or following
a Time Warner Transaction whereby the Company is no longer publicly traded with
its shares of Class A common stock listed on the NASDAQ Global Market.
“Disposition Event” means any sale or disposition in connection with or
following a Time Warner Transaction or pursuant to the exercise of consent
rights by Time Warner in effect from time to time as a result of which the
Company ceases to own a material portion of its assets.
“Employment Contract” means the employment contract dated [•] between the
Grantee and CME Media Services Limited, as amended, amended and restated,
otherwise modified or superseded from time to time.
[“Good Reason” means a material breach of the Employment Contract by CME Media
Services Limited which results in the termination of the Employment Contract by
the Grantee pursuant to clause [•] thereof.]
“Qualifying Termination Event” means a termination of the Grantee’s employment
with the Company or any Affiliate (i) [by the Grantee for Good Reason, (ii)] by
the Company or such Affiliate which is not a Termination for Cause, provided,
that such termination by the Company or such Affiliate occurs within twelve
months of a Time Warner Transaction, or (iii) by the Company or such Affiliate
which is not a Termination for Cause, provided, that such termination by the
Company or such Affiliate occurs within twelve months of either a Delisting
Event or a Disposition Event.
“Termination for Cause” shall have the meaning assigned to it in clause [•] of
the Employment Contract.
“Time Warner Transaction” means (i) any transaction or event (including the
exercise of conversion rights under any convertible security) the result of
which is that Time Warner Inc. becomes the beneficial owner, directly or
indirectly, of securities (including any securities attributed to it as part of
a group under Section 13(d) of the Exchange Act) representing more than 50% of
the combined voting power of the then outstanding securities of the Company
entitled to vote generally in the election of directors; or (ii) the
consummation of any amalgamation, consolidation or merger of the Company
pursuant to which the shareholders of the Company immediately prior to the
amalgamation, merger or consolidation do not constitute, immediately after the
amalgamation, consolidation or merger, the beneficial owners (within the meaning
of Rule 13d-3 under the Exchange Act) of 50% or more of the voting power of the
then outstanding securities of the Company (or the surviving entity) generally
entitled to vote in the election of directors; provided, that Time Warner Inc.
is the beneficial owner of 20% of the voting power of the then outstanding
securities of the Company (or the surviving entity) generally entitled to vote
in the election of directors following such amalgamation, consolidation or
merger. For the avoidance of doubt, in the event Time Warner Inc. is the
beneficial owner of less than 20% of the voting power of the then outstanding
securities of the Company (or the surviving entity) generally entitled to vote
in the election of directors following such amalgamation, consolidation or
merger, such transaction shall constitute a Change of Control.
2.
In the event of a Change of Control, the performance conditions for awards of
Performance Restricted Stock Units that have not previously vested will lapse
and an amount equal to (i) the number of PRSUs determined in accordance with
clause 2 of Annex A based on a performance level that would result from (A) the
sum of the cumulative actual OIBDA for each fiscal year of the Four-Year
Performance Period completed prior to the Change of Control and the amount of
Target OIBDA for each fiscal year of the Four-Year Performance Period that was
not completed prior to the Change of Control, plus (B) the sum of the cumulative
actual FCF for each fiscal year of the Four-Year Performance Period completed
prior to the Change of Control and the amount of Target FCF for each fiscal year
of the Four-Year Performance Period that was not completed prior to the Change
of Control, minus (ii) the amount of PRSUs that have vested on the Second
Anniversary Early Vesting Date and the Third Anniversary Early Vesting Date, if
either has occurred prior to the Change of Control, will fully vest immediately
prior to such Change of Control.



7

--------------------------------------------------------------------------------






3.
In the event of a Time Warner Transaction and the Company continues to be
publicly traded with its shares of Class A common stock listed on the NASDAQ
Global Market, the PRSUs granted hereunder will continue to vest in accordance
with the performance conditions set out in Annex A until the earliest to occur
of (i) the Final Vesting Date, (ii) a Qualifying Termination Event, (iii)
subject to clause 4 below, a Delisting Event, or (iv) subject to clause 4 below,
a Disposition Event.

In connection with a Qualifying Termination Event, the performance conditions
for awards of Performance Restricted Stock Units that have not previously vested
will lapse and an amount equal to (i) the number of PRSUs determined in
accordance with clause 2 of Annex A based on a performance level that would
result from (A) the sum of the cumulative actual OIBDA for each fiscal year of
the Four-Year Performance Period completed prior to such Qualifying Termination
Event and the amount of Target OIBDA for each fiscal year of the Four-Year
Performance Period that was not completed prior to the Qualifying Termination
Event, plus (B) the sum of the cumulative actual FCF for each fiscal year of the
Four-Year Performance Period completed prior to the Qualifying Termination Event
and the amount of Target FCF for each fiscal year of the Four-Year Performance
Period that was not completed prior to the Qualifying Termination Event minus
(ii) the amount of PRSUs that have vested on the Second Anniversary Early
Vesting Date and the Third Anniversary Early Vesting Date (if any) will fully
vest immediately prior to such Qualifying Termination Event.
4.
In connection with a Delisting Event or a Disposition Event, the performance
conditions for awards of Performance Restricted Stock Units that have not
previously vested will lapse and an amount equal to (i) the number of PRSUs
determined in accordance with clause 2 of Annex A based on a performance level
that would result from (A) the sum of the cumulative actual OIBDA for each
fiscal year of the Four-Year Performance Period completed prior to such
Delisting Event or Disposition Event and the amount of Target OIBDA for each
fiscal year of the Four-Year Performance Period that was not completed prior to
such Delisting Event or Disposition Event, plus (B) the sum of the cumulative
actual FCF for each fiscal year of the Four-Year Performance Period completed
prior to such Delisting Event or Disposition Event and the amount of Target FCF
for each fiscal year of the Four-Year Performance Period that was not completed
prior to such Delisting Event or Disposition Event minus (ii) the amount of
PRSUs that have vested on the Second Anniversary Early Vesting Date and the
Third Anniversary Early Vesting Date (if any) will fully vest immediately prior
to such Delisting Event or Disposition Event.

* * * * *


8